Citation Nr: 1601308	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for right knee chondromalacia in excess of 10 percent for the period from June 25, 2006 to October 30, 2012. 

2.  Entitlement to an increased disability rating (or evaluation) for left knee chondromalacia in excess of 10 percent for the period from June 25, 2006 to October 30, 2012.

3.  Entitlement to an increased disability rating (or evaluation) for chronic lumbar pain with myofascial muscle strain in excess of 20 percent for the period from June 25, 2006 to October 30, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1977 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied increased (compensable) ratings for right and left knee chondromalacia and denied a rating in excess of 10 percent for chronic lumbar pain with myofascial muscle strain.  A claim for increased disability ratings for the bilateral knee and lumbar spine disabilities was received in June 2007.  

In a November 2012 rating decision, the RO granted 50 percent disability ratings for right and left knee chondromalacia, respectively, a 20 percent rating for chronic lumbar pain with myofascial muscle strain, and separate 10 percent disability ratings for instability of the right and left knee, all effective October 30, 2012.  The Veteran has not disagreed with the initial separate ratings assigned for right and left knee instability; therefore, those issues are not before the Board.  

In September 2013, the Veteran testified at a Board videoconference hearing at the local RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In January 2014, the Board found that separate ratings for instability of the right and left knee were not warranted for any part of the appeal period prior to October 30, 2012 and that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was moot.  Additionally, the Board (1) granted increased disability ratings of 10 percent for right and left knee chondromalacia for the rating period from June 25, 2006 to October 30, 2012; (2) denied increased disability ratings in excess of 50 percent for right and left knee chondromalacia from October 30, 2012; (3) granted an increased disability rating of 20 percent for chronic lumbar pain with myofascial muscle strain for the rating period from June 25, 2006 to October 30, 2012; and (4) denied an increased disability rating in excess of 20 percent for the lumbar spine disability from October 30, 2012.

The Veteran appealed the Board's denial of disability ratings in excess of 10 percent and 20 percent for the bilateral knee and lumbar spine disabilities, respectively, to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court partially vacated the Board's January 2014 decision pursuant to a Joint Motion for Partial Remand to the extent that it denied disability ratings in excess of 10 and 20 percent for the bilateral knee and lumbar spine disabilities, respectively, for the rating period prior to October 30, 2012.  The Veteran explicitly abandoned the appeal with regard to the remaining issues decided by the Board in January 2014.  See November 2014 Joint Motion for Partial Remand p. 1 ("The parties respectfully request that the Court not disturb the remainder of the Board's decision, as [the Veteran] hereby abandons any appeal therefrom.")

As discussed in detail in the January 2015 Board remand, the potential increased rating period on appeal extends from June 25, 2006, one year prior to the date of receipt of the increased rating claim (June 25, 2007), to October 30, 2012.  See January 2015 Board remand pp. 3-5. 

Pursuant to the January 2015 Board remand, retrospective VA medical opinions were obtained in May and September 2015 to assist in determining the severity of the right and left knee chondromalacia and chronic lumbar pain with myofascial muscle strain for the rating period from June 25, 2006 to October 30, 2012.  As discussed below, the Board finds the May and September 2015 VA medical opinions were thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     

The issue of entitlement to a TDIU based only on impairment caused by the service-connected acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See October 2014 application for increased compensation based on unemployability (on a VA Form 21-8940).  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  Similar to the facts in this case, in Bradley, the Court noted that a TDIU rating for the veteran's PTSD alone would entitle him to SMC benefits because the veteran had additional service-connected disabilities other than PTSD rated at 60 percent disabling.  Id. at 294.  The Court held that VA has a duty to assess whether a TDIU rating is warranted based on one service-connected disability for the purpose of entitlement to SMC.  

Further, the issue of dependency benefits based on school attendance for the Veteran's son, J.C., has been raised by the record.  See January 2015 written statement (on a VA Form 21-4138).  Because the issues of (1) entitlement to a TDIU based only on impairment caused by the service-connected acquired psychiatric disorder and (2) dependency benefits have not been adjudicated by the AOJ in the first instance, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the increased rating period from June 25, 2006 to October 30, 2012, the right and left knee chondromalacia have been manifested by symptoms of painful motion, stiffness, and swelling that are productive of noncompensable limitation of motion.

2.  For the increased rating period from June 25, 2006 to October 30, 2012, the right and left knee chondromalacia have not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.

3.  For the increased rating period from June 25, 2006 to October 30, 2012, the lumbar spine disability has been manifested by forward flexion to 70 degrees, painful motion, interference with sitting, standing, and weight-bearing, flare-ups, and paraspinal spasms.

4.  For the increased rating period from June 25, 2006 to October 30, 2012, the lumbar spine disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, or forward flexion of the thoracolumbar spine to 30 degrees or less.


CONCLUSIONS OF LAW

1.  For the increased rating period from June 25, 2006 to October 30, 2012, the criteria for a disability rating in excess of 10 percent for right knee chondromalacia have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

2.  For the increased rating period from June 25, 2006 to October 30, 2012, the criteria for a disability rating in excess of 10 percent for left knee chondromalacia have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

3.  For the increased rating period from June 25, 2006 to October 30, 2012, the criteria for a disability rating in excess of 20 percent for chronic lumbar pain with myofascial muscle strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice was provided to the Veteran in November 2007, prior to the initial adjudication of the claim in June 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the September 2013 Board hearing transcript, and lay statements.       

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in June 2008.  Retrospective medical opinions as to the severity of the service-connected right and left knee chondromalacia and chronic lumbar pain with myofascial muscle strain for the rating period from June 25, 2006 to October 30, 2012 were obtained in May and September 2015.  The Board finds that the VA examination reports and retrospective medical opinions are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of increased ratings for the bilateral knee and lumbar spine disabilities.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  

Further, the May and September 2015 VA examiners reviewed the claims file (and the May 2015 VA examiner physically examined the Veteran), specifically the evidence of record dated during the period on appeal (June 25, 2006 to October 30, 2012), and concluded that they could not opine without resorting to speculation as to whether there was any functional loss attributable to pain during flare-ups or additional limitation of motion due to flare-ups for the period from June 25, 2006 to October 30, 2012 with regard to the bilateral knee or lumbar spine disabilities.  The VA examiners provided rationale for this conclusion.  

While, in some cases, retrospective opinions may be warranted to determine the severity of a veteran's disability during the course of the appeal, the Court has held that, if evidence of the level of disability for the earlier period cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The May and September 2015 VA examiners concluded that they could not opine with regard to the amount of functional impairment or impact of flare-ups on the Veteran's knee and lumbar spine disabilities for the appeal period from June 25, 2006 to October 30, 2012 without resorting to speculation and provided reasons for this conclusion.  Based on the above, the Board finds that, under the facts and circumstances of this particular case, there is no duty to obtain another retrospective VA medical opinion.  See Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"). 
   
The Veteran testified at a hearing before the Board in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including pain, stiffness, and difficulty sitting, standing, and weightbearing associated with the bilateral knee and lumbar spine disabilities.  As the Veteran presented evidence of symptoms and functional impairments due to the bilateral knee and lumbar spine disabilities and there is additionally medical evidence reflecting clinical measures and assessments of the severity of the bilateral knee and lumbar spine disabilities, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period from June 25, 2006 to October 30, 2012 for the bilateral knee or lumbar spine disabilities.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Increased Ratings for Right and Left Knee Chondromalacia

As pertinent to the current appeal, the Veteran is in receipt of 10 percent disability ratings for the right and left knee chondromalacia for the increased rating period from June 25, 2006 to October 30, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  (As discussed in detail above, the issue of increased disability ratings for the appeal period from October 30, 2012 is not in appellate status before the Board.)   

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See id., Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.      

Throughout the course of the appeal, the Veteran has contended generally that the right and left knee chondromalacia have been manifested by more severe symptoms than those contemplated by the 10 percent increased disability ratings assigned.  In the July 2009 substantive appeal (on a VA Form 9), the Veteran contended that the right knee chondromalacia should be rated at least 20 percent disabling based on pain and issues with mobility and the left knee chondromalacia should be rated at least 10 percent disabling based on pain and issues with mobility and flexibility.  See also July 2008 notice of disagreement.  At the September 2013 Board hearing, the Veteran contended that his knees had progressively worsened prior to the assignment of the 50 percent disability ratings in October 2012; therefore, the Veteran contends that he is entitled to higher disability ratings prior to October 2012.  See Board hearing transcript p. 5-6.   

As discussed in detail below, for the increased rating period from June 25, 2006 to October 30, 2012, the Board finds that the criteria for disability ratings in excess of 10 percent for the right and left knee chondromalacia have not been met or more nearly approximated.  For the increased rating period from June 25, 2006 to October 30, 2012, the Veteran's right and left knee chondromalacia have been manifested by symptoms of painful motion, stiffness, and swelling that are productive of noncompensable limitation of motion.

VA and private treatment records dated throughout the increased rating period from June 2006 to October 30, 2012 as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported bilateral knee pain that is managed by pain medication.  See July 2008 notice of disagreement; see e.g., July 2008, October 2008, May 2009, and May 2010 VA treatment records.  

A March 2007 private treatment record notes mild tenderness of the left knee with flexion and extension and left knee pain exacerbated with standing.  A June 2007 private treatment record notes that the Veteran reported posterior knee pain, worse on the left, that is exacerbated by standing and bending during the day.  Range of motion testing was normal, bilaterally, with mild discomfort present with flexion and extension of the left knee. 

At the June 2008 VA examination, the Veteran reported intermittent bilateral knee pain with daily flare-ups of pain lasting approximately five minutes and use of pain medication.  The Veteran reported increased pain while climbing stairs and during damp weather.  The VA examiner noted chronic knee pain bilaterally.  

Upon physical examination in June 2008, range of motion testing revealed right knee flexion to 150 degrees, left knee flexion to 140 degrees, and bilateral extension to 0 degrees.  No increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination was noted after repetitive use, bilaterally.  No heat, redness, joint line tenderness, joint swelling, or effusion was noted bilaterally.  The McMurray test (used to evaluate individuals for tears in the meniscus of the knee) was negative and there was no crepitus or patellofemoral pain bilaterally.  X-ray results of the knees revealed normal bone and joint architecture and no soft tissue abnormalities.

A July 2009 VA treatment record notes that the Veteran again reported knee pain and range of motion testing revealed extension to 0 and flexion to 110 degrees, bilaterally.  A May 2010 VA treatment record notes that the Veteran was provided knee braces.  An August 2010 VA treatment record notes that range of motion was within normal limits, bilaterally.  An October 2012 VA treatment record notes that the Veteran reported continued bilateral knee pain with the knee braces affording little relief.

At the September 2013 Board hearing, the Veteran testified that he uses a cane and pain medication to manage the knee disabilities.  The Veteran reported bilateral knee swelling and use of soft knee braces.  The Veteran testified that he cannot rise from a squat without help.  The Veteran testified that he experienced bilateral knee pain, swelling, and stiffness throughout the appeal period.

After a review of all the evidence, both lay and medical, for the increased rating period from June 25, 2006 to October 30, 2012, the Board finds that the criteria for disability ratings in excess of 10 percent for the left and right knee chondromalacia have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire increased rating period from June 25, 2006 to October 30, 2012, the limitation of motion of the right and left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca. The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right or left knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran had, at worst, bilateral knee flexion to 110 degrees and extension to 0 degrees as noted on a July 2009 VA treatment record, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  Therefore, disability ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right or left knee for the increased rating period from June 25, 2006 to October 30, 2012.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the right or left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the right and left knee disabilities have caused pain, stiffness, and swelling, which have restricted overall motion.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate near full ranges of motion in both knees for the entire increased rating period from June 25, 2006 to October 30, 2012 that do not more nearly approximate the 20 percent criteria. 

The June 2008 VA examiner did not discuss whether any functional loss was attributable to pain during flare-ups or if there would be any additional range of motion loss due to flare-ups, and did not state that it was not feasible to portray the functional loss during flare-ups of pain in the knees in terms of the degree of additional limitation of motion.  See DeLuca, supra; see also November 2014 Joint Motion for Partial Remand p. 3.  As such, retrospective VA medical opinions were obtained in May and September 2015 to assist in determining whether there was any functional loss attributable to pain during flare-ups or additional limitation of motion due to flare-ups for the increased rating period from June 25, 2006 to October 30, 2012. 

Following review of the claims file and physical examination of the Veteran, the May 2015 VA examiner concluded that, because he did not examine the Veteran during the rating period from June 25, 2006 to October 30, 2012, any opinion regarding whether there was functional loss attributable to pain during flare-ups for the knees or back would be purely speculative.  In a September 2015 VA medical opinion, following review of the claims file, specifically focused on the evidence dated during the appeal period, the VA examiner concluded that even an in-person examiner would be unable to address the questions posed (i.e., whether there was any additional functional loss attributable to pain during flare-ups or limitation of motion due to flare-ups associated with the bilateral knee or lumbar spine disabilities for the increased rating period from June 25, 2006 to October 30, 2012) without resorting to mere speculation as to what might have occurred between 2006 and 2012 or if there was any additional limitation of motion due to flare-ups.

As noted above, the Court has held that, if evidence of the level of disability for the earlier period cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply.  Chotta,	 22 Vet. App. at 86.  The May and September 2015 VA examiners provided specific reasons for concluding that the questions of whether there was any additional functional loss attributable to pain during flare-ups or limitation of motion due to flare-ups associated with the bilateral knee disabilities for the increased rating period from June 25, 2006 to October 30, 2012 could not be resolved without resorting to mere speculation.  The VA examiners had the requisite medical expertise to reach such conclusions.  As such, the Board finds that the degree of functional impairment does not warrant higher ratings based on limitation of motion for the right or left knee disability.

The Board also finds that, for the increased rating period from June 25, 2006 to October 30, 2012, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of the right or left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

As noted above, the RO assigned separate disability ratings for instability of the right and left knee (under Diagnostic Code 5257), effective October 30, 2012.  See November 2012 rating decision.  The Veteran has not disagreed with the initial ratings assigned.  Further, in January 2014, the Board found that separate ratings for instability of the right and left knee were not warranted for any part of the appeal period prior to October 30, 2012.  The Veteran abandoned the appeal with respect to separate ratings for right and left knee instability prior to October 30, 2012.  See November 2014 Joint Motion for Partial Remand p. 1.  

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  The evidence of record does not support a finding that the Veteran had dislocation of the right or left semilunar cartilage.  See June 2008 VA examination report (noting negative findings on the McMurray test).  The June 2008 VA examination report notes no swelling or locking associated with either knee.  At the September 2013 Board hearing, the Veteran reported symptoms of bilateral knee pain and swelling throughout the appeal period.  

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain and effusion.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2015), the Board finds that the functional impairment caused by the pain and swelling associated with the right and left knee chondromalacia is contemplated by the 10 percent disability ratings assigned.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right and left knee chondromalacia have not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right or left knee disability has been otherwise manifested by removal of the semilunar cartilage.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right or left knee.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, there is no evidence of record of any scars associated with the right or left knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right or left knee.  38 C.F.R. § 4.118 (2015).    

Increased Rating for Chronic Lumbar Pain with Myofascial Muscle Strain

As pertinent to the current appeal, the Veteran is in receipt of a 20 percent disability rating for the chronic lumbar spine pain with myofascial muscle strain for the increased rating period from June 25, 2006 to October 30, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  (As discussed in detail above, the issue of an increased disability rating for the appeal period from October 30, 2012 is not in appellate status before the Board.)  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Throughout the course of the appeal, the Veteran has contended generally that the lumbar spine disability has been manifested by more severe symptoms than those contemplated by the 20 percent increased disability rating assigned.  See September 2013 Board hearing transcript.  In the June 2007 claim, the Veteran contended that the lower back disability had continued to degenerate causing more pain and requiring him to take more medication.  In the July 2009 substantive appeal (on a VA Form 9), the Veteran contended that a higher disability rating was warranted for the lumbar spine disability because it causes mobility and flexibility problems with pain.  See also July 2008 notice of disagreement.   

As discussed in detail below, for the increased rating period from June 25, 2006 to October 30, 2012, the Board finds that the criteria for a disability rating in excess of 20 percent for the lumbar spine disability has not been met or more nearly approximated.  For the increased rating period from June 25, 2006 to October 30, 2012, the lumbar spine disability has been manifested by forward flexion to 70 degrees, painful motion, interference with sitting, standing, and weight-bearing, flare-ups, and paraspinal spasms.

VA and private treatment records dated throughout the increased rating period from June 2006 to October 30, 2012 as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported lumbar spine pain that is managed by pain medication.  See e.g., October 2008 and May 2009 VA treatment records; see also September 2013 Board hearing transcript.  June 2007 private treatment records note lumbar spine pain with normal spinal alignment and no significant deviation or loss of curvature.  A November 2007 private treatment record notes that the Veteran reported that prolonged standing causes lower lumbar spine discomfort and pain.  The treatment record notes that there is lower lumbar sacral tenderness, but straight leg raising tests were negative for sciatic nerve root irritation.  

At the June 2008 VA examination, the Veteran reported constant sharp pain in the lower back, being able to walk 100 yards, use of a cane and pain medication, and daily flare-ups of low back pain that last five minutes.  The Veteran reported the pain is worsened with standing, lifting, and prolonged sitting.  Upon physical examination in June 2008, range of motion testing revealed lumbar spine flexion to 70 degrees, extension to 0 degrees, right lateral bending to 20 degrees, left lateral bending to 30 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 55 degrees.  No additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination was noted upon repetition.  Paraspinal spasms and mild tenderness of the lumbosacral spine were noted.

A July 2008 VA treatment record notes lower back pain with spasms.  An October 2012 VA treatment record notes some mild lumbar spine muscle spasms.  At the September 2013 Board hearing, the Veteran testified that he has difficulty with sitting, standing, and weightbearing.  The Veteran testified that he can only stand for 10 to 15 minutes, cannot lift over 25 pounds, and has difficulty standing after sitting for 10 minutes.  The Veteran reported back spasms and using a cane.

After a review of all the evidence, both lay and medical, for the increased rating period from June 25, 2006 to October 30, 2012, the Board finds that the criteria for a disability rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (40 percent) under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Range of motion testing conducted at the June 2008 VA examination notes lumbar spine forward flexion to 70 degrees, extension to 0 degrees, right lateral bending to 20 degrees, left lateral bending to 30 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 55 degrees.  The Board finds that this does not more nearly approximate limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as needed for the next higher (40 percent) disability rating.  Therefore, a disability rating in excess of 20 percent is not warranted under the General Rating Formula for the Spine for the increased rating period from June 25, 2006 to October 30, 2012.  38 C.F.R. § 4.71a.  

The Board has considered whether a higher disability rating for the lumbar spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the lumbar spine disability has caused painful motion, decreased motion, and spasms, which have restricted overall motion.  The Veteran has consistently reported chronic lumbar spine pain causing difficulty with sitting, standing, and weightbearing; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination report indicates ranges of motion that do not more nearly approximate the 40 percent criteria.  

The June 2008 VA examiner did not discuss whether any functional loss was attributable to pain during flare-ups or if there would be any additional range of motion loss due to flare-ups, and did not state that it was not feasible to portray the functional loss during flare-ups of pain in the lumbar spine in terms of the degree of additional limitation of motion.  See DeLuca, supra; see also November 2014 Joint Motion for Partial Remand p. 3.  As such, retrospective VA medical opinions were obtained to assist in determining whether there was any functional loss attributable to pain during flare-ups or additional limitation of motion due to flare-ups for the increased rating period from June 25, 2006 to October 30, 2012. 

Following review of the claims file and physical examination of the Veteran, the May 2015 VA examiner concluded that, because he did not examine the Veteran during the rating period from June 25, 2006 to October 30, 2012, any opinion regarding whether there was functional loss attributable to pain during flare-ups for the knees or back would be purely speculative.  In a September 2015 VA medical opinion, following review of the claims file, specifically focused on the evidence dated during the appeal period, the VA examiner concluded that even an in-person examiner would be unable to address the questions posed (i.e., whether there was any additional functional loss attributable to pain during flare-ups or limitation of motion due to flare-ups associated with the bilateral knee or lumbar spine disabilities for the increased rating period from June 25, 2006 to October 30, 2012) without resorting to mere speculation as to what might have occurred between 2006 and 2012 or if there was any additional limitation of motion due to flare-ups.

The May and September 2015 VA examiners provided specific reasons for concluding that the questions of whether there was any additional functional loss attributable to pain during flare-ups or limitation of motion due to flare-ups associated with the lumbar spine disability for the increased rating period from June 25, 2006 to October 30, 2012 could not be resolved without resorting to mere speculation.  The VA examiners had the requisite medical expertise to reach such a conclusion.  As such, the Board finds that the degree of functional impairment does not warrant higher ratings based on limitation of motion for the lumbar spine disability.  See Chotta at 86 (if evidence of the level of disability for the earlier period cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply).

The Board further finds that a higher (40 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The June 2008 VA examination reports note no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.         

Further, the Board finds that a separate rating for neurological impairment associated with the lumbar spine disability is not warranted for the increased rating period from June 25, 2006 to October 30, 2012.  A November 2007 private treatment record notes that straight leg raising tests were negative for sciatic nerve root irritation.  At the June 2008 VA examination, the Veteran denied any bowel, bladder, or erectile dysfunction.  Straight leg raising tests were positive at 70 degrees on the right and 60 degrees on the left.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment is not warranted for the increased rating period from June 25, 2006 to October 30, 2012.

Finally, there is no evidence of record of any scars associated with the lumbar spine disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the lumbar spine.  38 C.F.R. § 4.118.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral knee or lumbar spine disabilities for any part of the increased rating period from June 25, 2006 to October 30, 2012.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee and lumbar spine disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right and left knee chondromalacia have been manifested by symptoms of painful motion, stiffness, and swelling that are productive of noncompensable limitation of motion.  The lumbar spine disability has been manifested by forward flexion to 70 degrees, painful motion, interference with sitting, standing, and weight-bearing, flare-ups, and paraspinal spasms.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), muscle spasms of the spine (Diagnostic Codes 5235 to 5242) and limitation of motion (Diagnostic Codes 5235 to 5242 (spine), 5260 and 5261 (knee)), including motion limited due to orthopedic factors such as pain and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

Further, the Veteran's bilateral knee swelling is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling and effusion, which inherently creates difficulty with prolonged walking, standing, sitting, weightbearing, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the bilateral knee and lumbar spine disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral knee and lumbar spine disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The Veteran is in receipt of a combined 100 percent schedular disability rating.  In the January 2014 decision, the Board found that the issue of entitlement a TDIU was moot and the Veteran abandoned this issue pursuant to the Joint Motion for Partial Remand.  Since the January 2014 Board decision, the Veteran has not contended that he is unemployable because of a single service-connected orthopedic disability currently on appeal.  Cf. Bradley, 22 Vet. App. 280.  As noted above, the Veteran seeks entitlement to a TDIU only as due to the service-connected acquired psychiatric disorder.  As this issue is not currently in appellate status, the Board has referred the issue to the AOJ for initial adjudication.   


ORDER

An increased disability rating for right knee chondromalacia in excess of 10 percent for the period from June 25, 2006 to October 30, 2012 is denied.

An increased disability rating for left knee chondromalacia in excess of 10 percent for the period from June 25, 2006 to October 30, 2012 is denied.

An increased disability rating for chronic lumbar pain with myofascial muscle strain in excess of 20 percent for the period from June 25, 2006 to October 30, 2012 is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


